Citation Nr: 0322715	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  02-11 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran had recognized guerrilla service in the Armed 
Forces of the United States from August 1944 to June 1945.  

This appeal arises from a February 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines which denied 
entitlement to service connection for the cause of the 
veteran's death.  


REMAND

On her substantive appeal submitted in August 2002 the 
appellant indicated that she wished to appear at a hearing 
before a Member of the Board at the RO (i.e., Travel Board 
hearing).  In October 2002 the appellant appeared and 
testified before a Decision Review Officer at the RO.  In 
July 2003 the Board of Veterans' Appeals (Board) sent the 
appellant a letter asking for clarification of her request 
for a hearing.  She responded in July 2003 and requested a 
hearing before a Veterans Law Judge of the Board at the 
Manila RO.  

Given the expressed intent of the appellant, the Board 
concludes that this case must be returned to the RO to 
arrange for a Travel Board hearing.  See 38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2002).

In view of the foregoing, this case is REMANDED for the 
following:

The RO should schedule the appellant for 
a Travel Board hearing in conjunction 
with the claim that is currently in 
appellate status.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures. 

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


